                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYREE LAWSON,                                :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-2432
                                             :
MELISSA DELLIPONTE,                          :
     Defendant.                              :



TYREE LAWSON,                                :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-2434
                                             :
JAIME LUQUIS, et al.,                        :
     Defendants.                             :

                                             ORDER

       AND NOW, this 24th day of July, 2019, for the reasons stated in the accompanying

Memorandum, it is ORDERED that:

       1.      Lawson’s Motions to Proceed In Forma Pauperis (Civ. A. No. 19-2432, ECF No.

6; Civ. A. No. 19-2434, ECF No. 6) are DENIED with prejudice pursuant to 28 U.S.C. §

1915(g).

       2.      If Lawson seeks to proceed with these cases he shall, within thirty (30) days of the

date of this Order, submit $400 (the $350 filing fee and $50 administrative fee) to the Clerk of

Court for each case.

       3.      If Lawson fails to comply with this Order, his cases may be dismissed without
prejudice for failure to prosecute without further notice.

                                              BY THE COURT:

                                                      /s/ Gerald Austin McHugh

                                              GERALD A. McHUGH, J.
